Citation Nr: 1518475	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-24 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether a timely notice of disagreement was filed in response to an August 1999 decision that denied education benefits under the Montgomery GI Bill.  


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active service from January 1986 to July 1995.

This matter comes before the Board of Veterans' on appeal from a June 2013 decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The issues of reinstatement of GI Bill eligibility and/or the issue of entitlement to an extension of the delimiting date for education benefits has been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Written statement from the Veteran received in March 2013 and VA Form 9 dated September 3, 2013.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  On August 16, 1999, the RO denied the Veteran's claim for entitlement to eligibility for Chapter 30 Education Benefits.  

2.  A notice of disagreement with the August 16, 1999 decision was not received by VA within one year of the date of notice of the determination by VA.  


CONCLUSION OF LAW

A timely notice of disagreement was not submitted to the August 16, 1999 decision that denied Chapter 30 education benefits.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 3.160(d) (2014); 38 C.F.R. §§ 20.3(a), 20.200, 20.201, 20.300, 20.301, 20.302, 20.305, 20.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed NOD in writing, and after an SOC has been furnished, a timely filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200 (2014).  As to what constitutes a notice of disagreement, the Court has said that the Board determines de novo whether a document is a notice of disagreement.  See Fenderson v. West, 12 Vet. App. 119 (1999); Beyrle v. Brown, 9 Vet. App. 24, 27-28 (1996).  In this regard, a notice of disagreement is a written statement reasonably expressing disagreement with and a desire to contest any aspect of the adjudication(s).  38 C.F.R. § 20.201.  A notice of disagreement requires no special wording or phrasing and is to be evaluated within the context of the overall record.  Id.; see also Jarvis v. West, 12 Vet. App. 599, 561-62 (1999).

A claimant or his representative must file a notice of disagreement with a determination of the RO within one year from the date that the RO mailed notice of the determination.  38 C.F.R. § 20.302(a).  A notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  38 C.F.R. § 20.300.  If a notice of disagreement is not filed within the one year time period, the RO decision becomes final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d) (2014); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2014).  An untimely notice of disagreement deprives the Board of jurisdiction to consider the merits of an appeal.  38 U.S.C.A. § 7105(c).  

The date of mailing of the letter of notification from the RO will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a).  A notice of disagreement postmarked prior to expiration of the one year period will be accepted as having been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.305(a).  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  38 C.F.R. § 20.305(a).

Under 38 C.F.R. § 3.109, time limits for filing to challenge an adverse VA decision may be extended in some cases on a showing of "good cause. "  Specifically, 38 C.F.R. § 3.109(b) requires that, where an extension is requested after expiration of a time limit, the required action must be taken concurrent with or prior to the filing of a request for extension of the time limit, and good cause must be shown as to why the required action could not have been taken during the original time period and could not have been taken sooner than it was.  There is no legal entitlement to an extension of time; rather, 38 C.F.R. § 3.109(b) leaves the decision to the sole discretion of VA.  Corry v. Derwinski, 3 Vet. App. 231, 235 (1992).

The Board may implicitly or explicitly waive the issue of the timeliness of a substantive appeal.  A timely filed notice of disagreement, however, is a jurisdictional bar to appellate consideration, and this issue may not be waived.  See Percy v. Shinseki, 23 Vet. App. 37, 41 (2009).  The Board is bound by the law and is without authority to grant an appeal on an equitable basis.  See 38 U.S.C.A. 
§§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

The Veteran filed a claim for VA education benefits in June 1999.  In an August 16, 1999 letter, the RO informed the Veteran that his claim for education benefits under the Montgomery GI Bill - Active Duty Educational Assistance Program (Chapter 30) was denied because he did not meet eligibility requirements.  The RO notified the Veteran of his procedural and appellate rights.  No correspondence was received from the Veteran within one year of the August 16, 1999 denial of his claim.

On March 18, 2013, the Veteran submitted a letter to the RO inquiring about his Vietnam Era GI Bill benefits.  In June 2013, the RO informed the Veteran that the "notice of disagreement" received in March 2013 was untimely.  In a July 2013 statement, the Veteran noted that he did not recall receiving the August 1999 decision.  He indicated that he directed his correspondence to his congressional representatives, as he believed they were the appropriate authorities to address his concerns.  The Veteran later stated that he did have a copy of the August 16, 1999 letter denying his claim; however, he stated that the letter did not state that he had appellate rights.  He stated that he made further inquiries to his congressional representatives over the years because his ineligibility stemmed from legislative action and he believed that this would be his only recourse to have his education benefits reestablished.  See VA Form 9, dated September 3, 2013.

Based on a review of the evidence, the Board finds that a timely notice of disagreement as to the August 16, 1999 denial of education benefits was not received.  No correspondence as received from the Veteran within one year of the August 1999 decision expressing disagreement with and a desire to contest that decision.  While the Veteran initially stated that he did not receive the letter, the Board notes that the letter was mailed to the Veteran and his then-current mailing address as reported by him on his June 1999 claim.  It was not returned by the postal service as undeliverable.  There is a presumption of regularity of government process that can only be rebutted by clear evidence to the contrary.  Ashley v. Derwinski, 2 Vet. App. 62 (1992).  VA need only mail notice to the last address of record for the presumption to attach.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Of note, the Veteran later indicated that he did receive the August 1999 letter.  And while he claimed that the letter did not notify him of his appellate rights, the letter clearly states that procedural and appellate rights are on the reverse side of the form.  Accordingly, the Board finds that the Veteran did receive the August 1999 letter and was properly notified of his appellate rights.

Again, the decision was mailed to the Veteran on August 16, 1999.  The Veteran had until August 16, 2000, to file a notice of disagreement.  There was no communication received from the Veteran during the one-year period after he was notified of the decision.  While there is various congressional correspondence of record, none of it was received by VA within one year the August 1999 denial of the claim.  The "notice of disagreement" was received in March 2013.  Therefore, after reviewing all of the evidence, the Board concludes that the notice of disagreement was not timely.   

The Veteran has not shown "good cause" as to why he did not file a notice of disagreement within one year of the decision.  The Board acknowledges the Veteran's statement that he directed his correspondence regarding his claim to his Congressional representatives.  Again, the record contains several letters from the Veteran to his Congressman.  The correspondence does not meet the requirement for a timely notice of disagreement, as it was not filed with the RO within one year of the August 1999 decision.  The Veteran has not provided any explanation as to his failure to file a timely notice of disagreement; there is no legal entitlement to an extension of time to file a notice of disagreement in the present case.  38 C.F.R. § 3.109(b); Corry at 235.

In summary, a notice of disagreement was not received within one year of the August 16, 1999 decision that denied the Veteran's claim for entitlement to eligibility for Chapter 30 Education Benefits.  

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Here, the law is dispositive of the issue of whether a timely notice of disagreement was filed in response to the August 1999 decision, and VA's duties to notify and assist do not apply.


ORDER

A timely notice of disagreement was not filed as to the August 16, 1999 decision that denied education benefits, and the appeal is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


